.Id

\DOO\]O'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:18-cv-00963-RSL Document 12 Filed 10/09/18 Page 1 of 4

HONORABLE ROBERT S. LASNIK

IN THE UNITED STATES DISTRICT COURT
F()R THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED CGMMAND INTERNATIGNAL, CIVIL ACTION No. 2:18-cv-00963-RSL
LTD., a UK Private Limited Company,
_ _ sTIPULATIoN AND PRePesE-n-'
Plamtlf£ 0R1)ER To EXTEND cASE

DEADLINES
Vs.

MICROFUN INC., a Washington
Corporation, and BEIJING MICROFUN
CO. LTD., a Corporation of the People’s
Republic of China,

Defendants.

 

 

 

Pursuant to LCR 7(d)(l), Plaintiff United Command International, Ltd. (“UCI”) and
Defendants Microfun Inc. (“Microfun”) and Beijing Microfun Co. Ltd. (“Beijing Microfun”)
(collectively, “Defendants”), through their respective undersigned counsel, hereby stipulate that
Beijing Microfun has accepted service of the summons and complaint in this matter as of October
8, 2018. Pursuant to Fed. R. Civ. P. 4(d)(3) and the parties’ agreement, Beijing Microhln’s
deadline to answer or otherwise respond to UCI’s complaint is ninety (90) days after such

acceptance of service, that is, January 7, 2019.

DoRsEY & WHlTNEY LLP

sTIPULATION AND.RRQBQSBD 0RDER To m F§.?;§’{$,";§;`U§F’s?n’i’;mo
EXTEND CASE DEADLINES - l SEATTLE,WA98104-7o4s

FHoNE: (zoe) 903-saw

22 l 8-Cv-OO963 -RSL Fsz (206) 903-saw

 

 

.b

\OGO\]O‘\LII

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:18-cv-00963-RSL Document 12 Filed 10/09/18 Page 2 of4

UCI and Defendants further stipulate to extend the time for Microfun to answer or
otherwise respond to UCI’s complaint, which was served on September 24, 2018, by sixty (60)
days to provide Microfun additional time to answer or otherwise respond to the complaint UCI

and Defendants therefore stipulate and agree as follows:

 

EVENT CURRENT DATE PROPOSED DATE

Microfun’s deadline to answer
or otherwise respond to the

 

October 15, 2018 December 14, 2018

 

 

 

 

 

complaint

 

UCI and UCI’s counsel further agree and acknowledge that this Stipulation does not
constitute a waiver of any defense of Defendants, including but not limited to the defense of lack
of personal jurisdiction, lack of subject matter jurisdiction, or improper venue.

The parties respectfully submit that there is good cause for this motion. The extension of
time is reasonable under the circumstances As Beijing Microfun’s deadline to answer or
otherwise respond to the complaint is January 7, 2019 (pursuant to Fed. R. Civ. P. 4(d)(3)),
extending Microfun’s deadline to answer or otherwise respond to the complaint to December 14,
2018 will not delay the proceedings in this matter. The extension will not interfere with any other
case deadlines, and no other deadlines need to change.

Accordingly, the parties respectfully request that the Court extend the deadline for

Microfun to answer or otherwise respond to the complaint, as set forth in this stipulation.

n \l'\
IT IS SO ORDERED, this day of October, 2018.

WSM

HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

DORSEY & WHlTNEY LLP
STIPULATION AND P-ROP_QSED ORDER TO 701¥,‘§;%“§§1§§§§6100
EXTEND CASE DEADLINES - 2 sEATTLE,wA 98104-1043

PHONE: (206) 903-8800

22 lS-CV-OO963-RSL Fsz (206) 903-8820

 

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cv-00963-RSL Document 12 Filed 10/09/18 Page 3 of 4

DATED this 9th day of October, 2018

STIPULATION AND PROPOSED ORDER TO
EXTEND CASE DEADLINES - 3
2:18-cv-00963 -RSL

DORSEY & WHITNEY LLP

s/Erin Kolter

J. MICHAEL KEYES WSBA #29215
KEYEs.MIKE@DoRsEY.CoM

ERIN KoLTER WSBA #53365
KoLTER.ERIN@DoRsEY.coM
Dorsey & Whitney LLP
Columbia Center

701 Fifth Avenue, Suite 6100
Seattle, WA 98104

(206) 903-8800

Attorneys for Defendants Microfun Inc. and
Beijing Microfun Co. Ltd.

LEE & HAYES PLLC

s/ Robert R. Carlson

RoBERT J. CARLsoN WSBA #18455
CARLsoN@LEEHAYEs.coM

Lee & Hayes, PLLC

701 Pike Street, Suite 1600
Seattle, WA 98101

Telephone: (206) 315-4001

Fax: (206) 315-4004

Attorneys for Plaintiff United Command
lnternational,_ Ltd.

DORSEY & WHlTNEY LLP
CoLlMBIA CENTER
7011-`1!"['1-| A\{ENUE, SUITE 6100
SEA'I'I'LE, WA 98104-7043
PHONE: (206) 903-8800

FAX: (206) 903-8820

 

